Citation Nr: 1037450	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  95-20 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1982, September 1990 to March 1991, and from September 1992 to 
February 1993.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which found that new and material evidence had not 
been received and continued a previous denial of the Veteran's 
claim. 

In July 1995, the Veteran presented testimony at a personal 
hearing conducted at the New Orleans RO before a hearing officer.  
A transcript of that hearing has been associated with the 
Veteran's claims folder.

This case was previously before the Board in December 1998, 
December 2004, April 2006, and October 2006 at which times it was 
remanded for further development. 

In October 2009, the Board reopened the Veteran's claim and 
remanded the issue of entitlement to service connection for an 
acquired psychiatric disorder for additional procedural and 
evidentiary development.  A supplemental statement of the case 
(SSOC) was issued in May 2010 by the VA Appeals Management Center 
(AMC) which continued the denial of the claim.  The case is once 
again before the Board. 

The record reflects that VA failed to provide a copy of relevant 
communications, to include December 2008 and May 2010 
supplemental statements of the case, and January 2010 and May 
2010 VA notice letters, to the Veteran's attorney representative 
subsequent to his appointment in August 2008.  This was noted in 
a June 8, 2010 letter from the Veteran's representative to the 
VA.  However, as the Board's decision herein represents a full 
grant of the benefit sought, the Veteran is not prejudiced by 
such due process defect, and a remand in this regard would serve 
no useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
depression and bipolar disorder are related to his military 
service.


CONCLUSION OF LAW

Depression and bipolar disorder were incurred as a result of the 
Veteran's active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall concerns

In October 2009, the Board remanded the Veteran's reopened claim 
in order to obtain his records form the Social Security 
Administration and the National Guard. A medical nexus opinion 
was also requested.  Once this development was complete, the 
Veteran's claim was to be readjudicated.

The record reveals that the Veteran's records from the Social 
Security Administration and National Guard have been associated 
with his claims folder.  The Veteran was provided with an 
additional VA examination in February 2010.  The examiner's 
report contains the medical opinion requested by the Board.  The 
claim was subsequently readjudicated in the May 2010 SSOC.  Thus, 
the Board's remand instructions have been fully complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  In light of the fact that the Board 
is granting the Veteran's claim in this decision, any deficiency 
on the part of VA in satisfying VA's duties to notify and assist 
pursuant to the provisions of the VCAA has essentially been 
rendered moot by the Board's grant of the benefits sought on 
appeal.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Analysis 

With respect to the first Hickson element, a current disability, 
the Veteran has been diagnosed with bipolar disorder.  See the 
February 2010 VA examination report.  The record also includes 
diagnoses of adjustment disorder with depressed moods and major 
depression.  A current acquired psychiatric disability has 
therefore been demonstrated.  Although clinical reports of record 
reflect diagnoses of alcohol dependence, direct-incurrence 
service connection may not be granted for a disability due to a 
veteran's willful misconduct, or for claims filed after October 
31, 1990, for disability the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a) (2009).  

With respect to the second Hickson element, the Veteran's service 
treatment records are completely absent for any complaints of 
psychiatric symptomatology.  Nor are there any in-service records 
of treatment for a psychiatric disability.  

The Veteran's service personnel records document that he had 
several discipline problems during service.  Specifically, 
between June 1980 and March 1981, the Veteran received four 
Article 15 nonjudicial punishments.  In December 1979 the Veteran 
was demoted from Private Second Class to Private First Class.  In 
1990 the Veteran was again demoted.  This time he was reduced 
from the rank from Staff Sergeant to Private First Class over a 
period of two months.  The February 2010 VA examiner stated that 
it was possible that these discipline problems were early 
symptoms (impulsivity, poor judgment) of what was later 
recognized as his bipolar disorder.  In September 2006, a VA 
psychiatrist, E.S., M.D., indicated that the Veteran reported 
that his bipolar disorder started in 1980. 

Accordingly, based on the Veteran's documented in-service 
behavioral problems and the medical evidence indicating that the 
Veteran's discipline problems were a symptom of his bipolar 
disorder, the Board finds that Hickson element (2) has been met. 

With respect to the third Hickson element, the record contains 
several opinions which address the issue of a nexus between the 
Veteran's psychiatric disability, and his in-service 
symptomatology. 

In a November 1987 statement, G.M.K., Ph.D. stated that he has 
been providing psychotherapeutic services to the Veteran and 
while his presenting problems centered around substance abuse, a 
background investigation revealed that the Veteran's current 
problems are related to the effects of his military service. 

In the September 20, 2006 letter, Dr. E.S., stated that he has 
been treating the Veteran's bipolar disorder since 2005.  After 
describing the Veteran's symptoms, Dr. E.S. concluded that the 
Veteran's "condition is as likely as not to have been caused by 
military service."  

The February 2010 VA examiner observed that "mood disorders 
often become apparent during late adolescence or the early 20s, 
regardless of military involvement, and this was the period of 
[the Veteran's] life that he was in the army."  While the 
examiner concluded that it was "less likely than not" that the 
Veteran's military service caused his current disorders 
[depression and bipolar disorder], he indicated that the 
Veteran's military experiences "contributed to" the development 
of his psychiatric disorders.  He posited that the "the 
contribution of [the Veteran's] military experiences . . . to the 
later development of [his psychiatric disorders] is limited to no 
more than 20% of the overall cause."  In short, although the 
February 2010 examiner indicated that Veteran's military service 
was not the sole causative factor of the Veteran's psychiatric 
disorders, his opinion did establish that a medical nexus 
existed.  

In the October 2009 remand, the Board noted that the record 
contained evidence which suggested that the Veteran's current 
psychiatric disabilities were due to his nonservice-connected 
substance abuse.  Specifically, the Board observed that an August 
1989 outpatient discharge summary stated that "it is possible 
that the [Veteran's] severe depression earlier this year was due 
. . . to the fact that his life was collapsing around him due to 
his drinking a drug use."  In a June 1988 statement, the Veteran 
indicated that drugs and alcohol will cause his "problems" to 
appear.  Accordingly, the Board requested a VA examiner comment 
on the impact the Veteran's substance abuse has on his diagnosed 
psychiatric disorders.  

The February 2010 VA examiner noted that while the Veteran 
reported drinking off duty, alcohol abuse was not a factor of his 
in-service discipline problems.  This is consistent with the 
Veteran's service personnel records, which indicate that while 
the Veteran was disciplined for failing to prepare a report on 
the effects of drugs and alcohol in December 1980, he was not 
disciplined for substance abuse problems.  Furthermore, the 
February 2010 examiner indicated that while the Veteran's alcohol 
abuse would "make mood stability issues more difficult for him 
. . . it would be too much to state that he wouldn't have the 
mood issues if he didn't have the alcohol problem: the mood 
issues would likely still be there, even if some periods were 
less severe."

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  In 
this case the Board places greater weight of probative value on 
the statements of G.M.K, Dr. E.S., and the February 2010 VA 
examiner than on the treatment records which, at best, suggest 
that the Veteran's acquired psychiatric disorder is due to his 
substance abuse.  Hickson element (3), and therefore all three 
elements, are met.  The benefit sought on appeal is accordingly 
granted.

Conclusion 

In summary, for the reasons and bases expressed above, and with 
resolution of doubt in the Veteran's favor, the Board has 
concluded that the evidence supports the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for depression and bipolar 
disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


